Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 18-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 4/18/2022, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That:  Ganti and Groenendaal does not disclose the amended limitation “on a per-virtual-network-function and/or per-edge-service-basis”. 
In response to applicant’s argument, Groenendaal teaches in page 8 [0065], resource manager is configured to analyze the telemetry data to determine the efficiency of the execution of the workload in the edge nodes, and determine adjustments to increase the efficiency, and since the adjustment to increase the efficiency is based execution on the workload in the edge node. Groenendaal teaches the amended feature of  “automatically predictively scaled…on a per-virtual-network-function basis and/or per-edge-service-basis, to provide or release the cloud network resources to or from the virtual network functions and/or the edge services”.  
	Rejection is maintained and updated rejection is provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganti et al., US Patent Application Publication Number 2020/0005191, in view of Van De Groenendaal et al., US Patent Application Publication Number 2018/0027066, hereinafter Groenendaal.
Referring to claim 18, Ganti discloses a cloud service controller (figure 4), comprising a control circuit, including a machine learning (ML) circuit (page 1 [0007], page 5 [0063]), and a network structure that includes a cloud network (figure 4, network 110), including one or more processing nodes (nodes 112s), and primary cloud service node (cloud node)(page 5 [0061][0062], Ganit discloses a cloud system that includes cloud nodes and edge processing nodes with machine learning capability).
Ganti does not explicitly teach but Groenendaal discloses network analysis software to analyze (page 2 [0023], software), via the ML circuit (page 5 [0047], machine learning technique), a cloud network (page 5 [0048], figure 12, cloud operating environment), including one or more edge processing nodes (managed nodes 1260) to handle traffic flows diverted from a primary cloud service node (server 1240) to an edge processing node (managed node 1250)(page 5 [0048], server 1240 would assign workloads to the manage nodes 1260 corresponds to having the managed nodes handle traffic flows diverted from the server) , and automatically predictively scale cloud network resources, including the one or more edge processing nodes, according to the analysis (page 5 [0048], page 8 [0065]determine and apply adjustments as the workloads executed on the managed node corresponds to automatically predictively scale cloud network resources, including the one or more edge processing nodes, according to the analysis), wherein: the cloud network resources are for use in provision of virtual network functions and/or edge services (page 5 [0046], virtual computing resources are allocated to support the provision of cloud services): and the cloud network resources are to be automatically predictively scaled, according to the analysis, on a per-virtual-network-function basis and/or per-edge-service-basis, to provide or release the cloud network resources to or from the virtual network functions and/or the edge services (page 8 [0065], resource manager is configured to analyze the telemetry data to determine the efficiency of the execution of the workload in the edge nodes (per-edge-service basis), and determine adjustments to increase the efficiency (automatically predictively scaled)).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the network analysis software of Groenendaal in Ganti because Ganti discloses a machine learning cloud environment that uses edge computers to share workloads from the cloud (figure 4) and Groenendaal suggests using the software to make adjustment to improve efficiency on the workflow assigned from cloud node (page 5 [0048]).
A person with ordinary skill in the art would have been motivated to make the modification to Ganti to improve efficiency as suggested by Groenendaal (page 5 [0048]).  
Referring to claim 19, Ganti in view of Groenendaal discloses the cloud service controller of claim 18, wherein the ML circuit comprises a neural network (page 5 [0063], neural network).
Referring to claim 20, Ganti in view of Groenendaal discloses the cloud service controller of claim 18, wherein the one or more edge processing nodes are physically located closer to an edge of the cloud network than to the primary cloud service node (figure 4, edge node 112 could be located closer to the edge of cloud network 110 than to the cloud node located at 150.  Edge node is located at the edge of the cloud network while the cloud node is located at the remote cloud that is at least separated by network elements 114s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
May 8, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447